Citation Nr: 1500005	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  09-42 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	South Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the Army National Guard from November 1984 to March 1985, and from February 2003 to May 2004.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The Board notes that the issue of entitlement to service connection for posttraumatic stress disorder was fully resolved in a November 2010 rating decision that granted the claim.

The Board also notes that Mr. M. D., as a representative of the American Legion, submitted a Form 646 on behalf of the Veteran in July 2011.  The Board notes that Mr. M. D. is cross-accredited with the American Legion and with the South Carolina Department of Veterans Affairs (SCDVA).  In August 2012, the Veteran changed his representation to SCDVA.  See August 2012 Form 21-22.  The Board notes that thereafter the claims file was returned to the RO for SCDVA to re-review and provide further arguments on behalf of the Veteran, and SCDVA declined to submit any further argument.  For these reasons, the Board shall continue with further appellate proceedings at this time.       

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that he has a low back disability that is related to service.  See January 2009 Vet Center Intake Sheet; March 2010 RO hearing transcript at p. 3.  An October 2003 service treatment record shows that the Veteran was treated and diagnosed for lumbar strain and placed on light duty.  A November 2003 service personnel report shows that the Veteran's lower lumbar back strain occurred while stretching during physical therapy on active duty.  The Veteran reports that his back pain has continued since service.  See id. at p. 6.  He stated that he began receiving treatment for his back within the first post-service year.  See id. at p. 4.  

The Veteran was afforded a VA examination in November 2008, in which the examiner noted a July 2008 VA MRI that showed early degenerative disk disease and degenerative joint disease at the L4-L5 level.  The examiner also noted that the lumbar MRI done on the day of the examination was read as unremarkable.  The examiner then diagnosed the Veteran with lumbar spondylosis and lumbar degenerative disk disease "according to the MRI report form the VA...with some clinical evidence of a right lumbar radiculopathy."  Because the examiner's diagnosis is inconsistent with the July 2008 MRI findings, and because the diagnosis was rendered based on an MRI performed prior to the appeal period, further medical inquiry is required to determine the nature of the Veteran's current low back disability.  

Further, the November 2008 VA examiner opined that the Veteran's low back disability as not related to service because there was "basically one episode of low back pain, the Veteran gave a negative history and had a normal examination in 2005, two years after the episode of back pain, and on this occasion lumbosacral spine series performed here...was read as unremarkable."  This opinion is inadequate as it is based on a lack of medical documentation of recurrent back pain in service, and the examiner does not actually address whether the Veteran's current low back disability is related to the diagnosed lumbar strain in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board also notes that it is unclear how the unremarkable results of the November 2008 MRI supports the examiner's opinion regarding etiology of the diagnosed low back disability.  

For these reasons, a VA addendum medical opinion is warranted to determine the nature and etiology of the Veteran's current low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to treatment for his low back, specifically to include updated records from the Veteran's primary care physician (Belton Family Practice) from March 2008 to present.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain VA treatment records from June 2010 to present.

Associate all records obtained with the claims file (paper or electronic).  

3. After completing the above development, please obtain a VA addendum medical opinion from the examiner who performed the November 2008 examination (or suitable substitute) to determine the nature and etiology of a low back disability.  Request that the examiner please review the claims file again (including Virtual VA and VBMS) and indicate that this case review was accomplished.

a. Please address the current nature and diagnosis(es) of the Veteran's low back disability.  If a new examination is needed to render this opinion, please indicate that the Veteran should be scheduled for a new VA examination.  

Please note that a current disability is one that is present during the appeal period, which, in this case, is from September 2008 to present.    

For purposes of this opinion, the examiner is asked to reconcile the July 2008 MRI showing early degenerative disk disease and degenerative joint disease at the L4-L5 level, and the November 2008 diagnosis of lumbar spondylosis and lumbar degenerative disk disease.  

b. If the Veteran currently has low back arthritis, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such arthritis manifested in service or within the first-post service year, or is otherwise etiologically related to service.

c. Regarding any other currently diagnosed low back disability, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such disability is etiologically related to service.

The examiner's attention is invited to the Veteran's reports of recurrent low back pain since service. 


Please note that the November 2008 diagnosis is inadequate as it is inconsistent with the July 2008 MRI findings, and the diagnosis was rendered based on an MRI performed prior to the appeal period.  

Please note that the November 2008 opinion as to etiology is inadequate as it is based on a lack of medical documentation of recurrent back pain in service, and the opinion does not actually address whether the Veteran's current low back disability is related to the diagnosed lumbar strain in service.  Please note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the above development and any additional development that is warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




